DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "testing device of claim 10" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For prosecution, it will be interpreted as “testing device of claim 39”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 33, 35-38, 44, 46, 48-50  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 2007/0253021) in view of OneTouch LifeSean, inc; "OneTouch Veriosync Blood Glucose Monitoring System Owner's Booklet": July 1, 2012, Rev. 06/2014).
Regarding claims 31, 44, Mehta et al teach a system for managing health data (Fig. 1) , comprising: a control meter (Para. 0066; Fig. 1: remote control device 134: sensor 130 wireless transmission of blood glucose to other devices in 120 such as remote control device 134) receiving a glucose data signal from a continuous glucose monitor implanted in a user (Para. 0062 continuous glucose sensor 130); a testing device including a first wireless transceiver to receive glucose data from the control meter (translation device 113); Mehta teach the translation device 113 to communicate to a mobile device (Fig. 1: smartphone 122).  Mehta is silent to an application in the mobile device, the application when executed by the mobile device operable to: communicate via a second wireless transceiver on the mobile device to the first wireless transceiver of the testing device to pair the mobile device with the testing device; transmit glucose data from the testing device via the first and second wireless transceivers to the mobile device; and display the data relating to the glucose data on a display of the mobile device.  
OneTouch Reveal teach an application on a mobile device when executed by the mobile device, operable to: communicate via a second wireless transceiver on the mobile device to the first wireless transceiver of the testing device to pair the mobile device with the testing device (Pg. 26); transmit data relating to the analyte measurement from the testing device via the first and second wireless transceivers to the mobile device (pg. 26); and display the data relating to the analyte measurement on a display of the mobile device (pg. 27).   It is advantageous to provide an application on the mobile device to ease the display of blood glucose to the user in real time.  
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the application of One Touch Reveal on the mobile device of Mehta to provide the above advantage of ease the display of blood glucose to the user in real time.
Regarding claims 33, 46, Mehta/One Touch Reveal teach the mobile device is operable to receive the glucose data from the testing device while the mobile device is paired with the testing device. (Pg. 18 Fig. 1: OneTouch Reveal teach the testing device is one of a plurality of testing devices paired with the mobile device)
Regarding claims 35, 48, Mehta/One Touch Reveal teach the application is operable to analyze the glucose data and determine patterns of behavior of the user.. (OneTouch (Pg. 47, 52- 53: Hl and LO)
Regarding claims 36, 49, Mehta/One Touch Reveal teach the application is operable to generate a warning when the glucose data indicate that a glucose level falls outside selected glucose parameters for the user. (OneTouch: Pg. 47, 52- 53: Hl and LO)
Regarding claims 37, 50, Mehta/One Touch Reveal teach the application is operable to analyze the glucose data and historical data pertaining to the user to determine a pattern of glucose levels for the subject over a predetermined time period. (Pg. 62 OneTouch: 14 Day patterns) 
Regarding claims 38, Mehta/One Touch Reveal teach the application is operable to display information relating to the determined pattern on the display.  (OneTouch Pg. 47 High and Low Patterns)
Claims 32, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 2007/0253021) in view of OneTouch LifeSean, inc; "OneTouch Veriosync Blood Glucose Monitoring System Owner's Booklet": July 1, 2012, Rev. 06/2014) in view of Bradrick et al (US 20140081662).
Regarding claims 32, 45, Mehta/One Touch Reveal teach the mobile device includes a network transmitter to send the data to a network database (Mehta: Para. 0092: network database).  Mehta/One Touch Reveal  are silent to sending the data to a cloud server. 
Bradrick et al teach a sensor based informatics telemedicine having a sensor, mobile device, and transmitting the data to a cloud server (Abstract, Fig. 2, Para. 0007). It is desirable to a network transmitter to send the data to a cloud server to allow for offsite therapy recommendation decision support (Para. 0007). Combining prior art elements according to known methods to yield predictable results is known. Therefore it would have been obvious to one of ordinary skill in the art to combine the network transmitter to send the data to a cloud server of Bradrick to the OneTouch to provide the above advantage of allowing for offsite therapy recommendation decision support.
Claims 34, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 2007/0253021) in view of OneTouch LifeSean, inc; "OneTouch Veriosync Blood Glucose Monitoring System Owner's Booklet": July 1, 2012, Rev. 06/2014) in view of Molettiere et al. (US 2014/0235171).
Regarding claims 34, 47, Mehta/One Touch Reveal teach the pairing is activated by a tap after the pairing option has been activated (pg. 18, 21 Step 6: tap on the OneTouch meter).  Mehta/One Touch Reveal  are silent to the pairing is activated by a physical tap between the testing device and the mobile device, wherein the physical tap is sensed by the testing device and the mobile device, and wherein the testing device and the mobile device register that the physical tap represents an intention to pair the testing device and the mobile device. 
Molettiere et al teach portable devices such as a smart phone and blood glucose meters paired by physically tapping.  It is advantageous to provide the tapping to pair to pair a particular client with a portable device quickly and to not require additional input by the user (Para. 0014).
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the tapping to pair of Molettiere et al to provide the above advantage of pairing a particular client with a portable device quickly and to not require additional input by the user.
Claims 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 2007/0253021) in view of Molettiere et al. (US 2014/0235171).
Regarding claim 39, Mehta teach a testing device for collecting glucose data from a continuous glucose monitor (translation device 113), the testing device comprising: a wireless transmitter receiving glucose data from a control meter in communication with the continuous glucose monitor attached to a user (Fig. 1, 19: wireless module for receiving from remote control device 134 from the continuous glucose monitor 130).  Mehta teach the  wireless transceiver further transmitting the glucose data to the mobile device (Para. 0164: wireless translation device to the network).  Mehta is silent to a controller operable to detect a mobile device in proximity to the testing device and pair the testing device to the detected mobile device and control the wireless transmitter to send the glucose data to the mobile device.
Molettiere et al teach a controller operable to detect a mobile device in proximity to the testing device and pair the testing device to the detected mobile device and control the wireless transmitter to send the glucose data to the mobile device. (Para. 0034: vibramotor and accerlerometer used to determine proximity and pairing initiated).   It is desirable to provide a controller to detect proximity and pair the testing device and mobile device to ensure the pairing is unique to the user.  
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the controller of Molettiere et al to the system of Mehta to provide the above advantage of ensuring the pairing is unique to the user.  
Regarding claim 40, Mehta/Molettiere et al a testing sensor interface operable for receiving a testing sensor including a sample test fluid, wherein the controller is operable to measure an analyte in the sample test fluid in the testing sensor and generate analyte data from the analyte measurement; and a display for displaying the results of the analyte measurement. (Mehta Para. 0069: BG meter 136 has test strip receptacle for receiving test strip and analyzes and displays).  It is noted that the controller provided on the mobile device and is also capable of generating analyte data and display from the BG meter.  
Regarding claim 41, Mehta/Molettiere teach an interface port coupled to the controller, the interface port allowing wired transmission of the data. (Mehta Para. 0077: wired data communication)  
Regarding claim 42, Mehta/Molettiere et al teach an audio output that emits a sound to indicate a function of the testing device. (Para. 0118: audio signals such as alarms)
Regarding claim 43, Mehta/Molettiere et al teach the controller is operable to display a logbook of historical data from the testing device on the display, and wherein the data is added to the logbook. (Para. 0129, 0184: historical data and graphs performed by the network device).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798